Citation Nr: 0027786	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-15 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


INTRODUCTION

The veteran had active service from February 1968 to April 
1971.

This appeal arose from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO) that denied service connection for PTSD.  



REMAND


When this matter was certified to the Board of Veterans' 
Appeals (Board), the Board observed that the veteran sought 
representation in this matter.  In this regard, the Board, in 
an August 2000 letter, furnished the veteran with a VA Form 
21-22, which was to be completed and returned to the Board in 
the event the veteran selected representation.  In August 
2000, the Board received a completed VA Form 21-22, which 
identified Veterans of the Vietnam War, Inc., as the 
veteran's representative.  Contact with this representative, 
located at 760 Jumper Road, Wilkes-Barre, PA  18702-8033, 
(telephone number 717-825-7215), has indicated that they do 
represent veterans in appeals before the Board.  

While the August 2000 VA Form 21-22 does not contain a date 
of acknowledgment of Veterans of the Vietnam War, Inc., in 
view of the receipt of the new VA Form 21-22 by the Board, 
the Board finds that it has no alternative but to remand this 
matter to the RO so that it can confirm acceptance of the 
veteran's representation by the Veterans of the Vietnam War, 
Inc., and to also give the new representative an opportunity 
to review the claims file and submit an appropriate brief in 
support of the veteran's claim. 

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should contact Veterans of the 
Vietnam War, Inc., through the 
corresponding RO of jurisdiction, to 
confirm acceptance of the veteran's 
representation by their organization, and 
to give this organization an opportunity 
to review the claims file and submit an 
appropriate brief in support of the 
veteran's claim.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeal prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

